Case 8:19-cv-03115-PX Document 1 Filed 10/25/19 Page 1 of 17

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

 

Oluwashola oO Ajayi 452-855#
& oy eL
MCI -H, 18601 Roxbury Road,

Hagerstown,MD 21746

(Write the full name of each plaintiff who is filing
this complaint. If the names of all the plaintiffs
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

-against-

Police Chief. ank awinski,
Detectives Fitgera Rodriguez, Juar

Hunt,Thomas Crosby,Adam Doyle,
Dominique Clark,Angela Aslobrooks eft
(Write the full name of each defendant who is ‘
being sued. If the names of all the defendants
cannot fit in the space above, please write “see
attached” in the space and attach an additional
page with the full list of names.)

 

See attached

OC

ir

Ug,

Complaint for a Civil Case

Case No.

 

‘2s

we

“ne

£019
TRF Ge 7
attr

* Bam,

 

(to be filled in by the Clerk's Office)

Jury Trial:

al

x] Yes O No

(check one)
Case 8:19-cv-03115-PX Document 1 Filed 10/25/19 Page 2 of 17

I. The Parties to This Complaint
A. The Plaintiff(s)

Provide the information below for each plaintiff named in the complaint. Attach
additional pages if needed.

 

 

Name Oluwashola Olaniyi Ajayi, 452-855
Street Address Maryland Correctional Institution
City and County _Hagerstown,—Maryland

State and Zip Code Maryland,;—21746,.

Telephone Number
E-mail Address

 

 

B. The Defendant(s)

Provide the information below for each defendant named in the complaint,
whether the defendant is an individual, a government agency, an organization, or
a corporation. For an individual defendant, include the person's job or title (if
known). Attach additional pages if needed.

 

 

Defendant No. |
Name _Angela Aslobrooks,—County_Exee
Job or Title Prince Georges—County—Executive —
(if known)
Street Address County Administration Bldg, —___
City and County 14741 Governor Oden Bowie Dr.,
State and Zip Code Upper Marlboro 20772.
Telephone Number _ (391) 952-4131

 

E-mail Address
(if known)

 
Case 8:19-cv-03115-PX Document 1 Filed 10/25/19 Page 3 of 17

Defendant No. 2

Name

Job or Title

(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

Defendant No. 3

Name

Job or Title

(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

Defendant No. 4

Name

Job or Title

(if known)

Street Address
City and County
State and Zip Code
Telephone Number

E-mail Address
(if known)

Police Chief Hank P StawinskilIITI

1G hief ’

7600 Barlowe Road,

Palmer Park, Maryland 20785

 

 

 

Ma land Q9ONTABE
rice y tara 2aUTOUS
(301)352-1200 (301)772-4420
Ro Dup QuEZ

—Bitgerala aadrifpen , He PDD 3068

Detective Head of Vice Unit)

7600 Barlowe Road,
Palmer Park

Maryland, 20785

 

 

Juan Hunt

Detective Vice unit

_7600 Barlowe Road, SCS

Pahmerpark

—__Maryland, 20785 4

 

 

(If there are more than four defendants, attach an additional page

providing the same information for each additional defendant.)

Ww
Case 8:19-cv-03115-PX Document 1 Filed 10/25/19 Page 4 of 17
Defendant No. 5

Name --=<-==-=---===-=5-T5s754-----------

Street Address-7600-Barlowe-Road--------------
City and County-Palmet..Park...,.Maryland._.—-
State and Zip Code-Maryland_,-20785.----_---~-

Telephone Number------------------------------

Defendant No. 6

Street Address--176090-Barlowe-Road-----—-------~-
City and County Palmer—Park,———___-__—_---~-~—-=-=-
State and Zip Code -Maryvland_,20785_..-+---+. +.

Telephone Number -----------------------------

Defendant No/7.
Name. Kathy Ahn

Job or Title _Asisstant State Prosecutor .

Street Address_Office of the State Attorney—Prince Georges County
14735 Main Street Suite M3405

City and County _Upper Marlboro, MD 20772.

Telephone Number _(301)780-8114

3B
Il.

Case 8:19-cv-03115-PX Document 1 Filed 10/25/19 Page 5 of 17

Basis for Jurisdiction

Federal courts are courts of limited jurisdiction (limited power). Generally, only two
types of cases can be heard in federal court: cases involving a federal question and cases
involving diversity of citizenship of the parties. Under 28 U.S.C. § 1331, a case arising
under the United States Constitution or federal laws or treaties is a federal question case.
Under 28 U.S.C. § 1332, a case in which a citizen of one State sues a citizen of another
State or nation and the amount at stake is more than $75,000 is a diversity of citizenship
case. Ina diversity of citizenship case, no defendant may be a citizen of the same State
as any plaintiff.

What is the basis for federal court jurisdiction? (check all that apply)

LY Federal question LC) Diversity of citizenship
Fill out the paragraphs in this section that apply to this case.

A. If the Basis for Jurisdiction Is a Federal Question

List the specific federal statutes, federal treaties. and/or provisions of the United
States Constitution that are at issue in this case.

Fourth Amendment-The Right of the people to be secure
_in their persons,houses,papers,,and effects,against —
bl 5 . hall iol

and no warrants shall issue, but upon probable cause
B. If the Basis for Jurisdiction Is Diversity of Citizenship continued en aig

page.

 

l. The Plaintiff(s)
a. If the plaintiff is an individual

The plaintiff, (name) isa citizen of
the State of (name)

 

 

b. If the plaintiff is a corporation

The plaintiff, (name) . IS incorporated
under the laws of the State of (name) 5
and has its principal place of business in the State of (name)

 

 

 

(If more than one plaintiff is named in the complaint, attach an additional
page providing the same information for each additional plaintiff.)
Case 8:19-cv-03115-PX Document 1 Filed 10/25/19 Page 6 of 17

supported by Oath or affirmation, and particularlydescribing the place to

be searched, and the persons or things to be seized.

Fifth Amendment.

...-(in part)....nor shall be compelled in any criminal case to be a witness
against himself,nor be deprived of life,liberty,or property, without due
process of law;nor shall private property be taken for public use without

just compensation.

Fourteenth Amendment.

Section 1....(in part)....No state shall make or enforce any law which sha&l
abridge the privileges or immunities of citizens of the United States; nor
shall any state deprive any person of life,liberty,or property, without due
process of law; nor deny to any person within its jurisdiction the equal

protection of the laws.

 
Case 8:19-cv-03115-PX Document 1 Filed 10/25/19 Page 7 of 17

2. The Defendant(s)

 

a. If the defendant is an individual
The defendant, (name) . is a citizen of
the State of (name) Maryland, , an, Or isa citizen of

 

. : . ,: sveorges UTy.
(foreign nation)

 

b. If the defendant is a corporation

The defendant. (name) 1S
incorporated under the laws of the State of (name)

. and has its principal place of
business in the State of (name) . Oris
incorporated under the laws of (foreign nation)

. and has its principal place of

 

 

 

 

business in (name)

 

(If more than one defendant is named in the complaint, attach an
additional page providing the same information for each additional
defendant.)

3. The Amount in Controversy

The amount in controversy—the amount the plaintiff claims the defendant
owes or the amount at stake—is more than $75,000, not counting interest
and costs of court, because (explain):

 

 

 
Case 8:19-cv-03115-PX Document 1 Filed 10/25/19 Page 8 of 17

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

___@luwashola O.Ajayi,452855# f
nl fg oe”
“jp ——LoDaeB —

 

MCI-H,18601 Roxbury Road, 7
____Hagerstown,MD 21746. OCT 25 2019
AT GRBs
3/12/1968 CLERK UB. DIOTHE::
DIGTRICT OF MABYLaANc

 

(Full name, date of birth, identification #, address of petitioner)

Plaintiff,

v. Case No.:

Det.Fitzgerald Rodridquez, 3068#

Det.Juan Hunt ,Dominique Clarke,

 

(Leave blank. To be filled in by Court.)

Asst.State Attorney Kathy Ahn,

Adam Doyle,Thomas Crosby, County Exec Angela
Alsobrooks, Police Chief Hank Stawinski III "et al"

(Full name and address of respondent)

Defendant(s).
COMPLAINT
I. Previous Lawsuits

A. Have you filed other cases in state or federal court dealing with the same facts as in this
case or against the same defendants?

YES {J NO OU
B. Ifyou answered YES, describe that case(s) in the spaces below.

1. Parties to the other case(s):

Plaintiff: Oluwashola O. Ajayi,452855#

 

Defendant(s): Fitzgerald Rodridquez,Juan Hunt,Kathy Ahn,Adam Doyle
Dominique Clarke,Conty Exec.Angela Alsobrooks,"et al
2. Court (if a federal court name the district; if a state court name the city or county):

Prince Georges County Circuit Court,Upper Marlboro.

Instructions&Form 1983 (06/2016) Page 6 of 13
Case 8:19-cv-03115-PX Document 1 Filed 10/25/19 Page 9 of 17

2. Court (if a federal court name the district; if a state court name the city or

county): Circuit Court of Prince Georges County

3. Case No.:_ still Pending/Circuit has not responded to suit.

4, Date filed: November . 20; 7 Filed July 17th, 2017 (See copy )

RARAKARARARAA AA

5, Name of judge that handled the case:_ Still Pending.

6. Disposition (won, dismissed, still pending, on appeal): __ St i 11 pending

Circuit Court has not responded/ See copy of lette

7. Date of disposition: Still Pending. / Unknown

Il. Administrative proceedings

A. If you are a prisoner, did you file a grievance as required by the prison’s
administrative remedy procedures?

YES ¥1 No O

1. If you answered YES:

a. What was the result? Warden of the jail, said its

State# Federal issue or matter

 

b. Did you appeal?
YES 0 NO Lt
2s If you answered NO to either of the questions above, explain why: .

The claim was final after the grievance was

filed by plaintiff as determined by the Warden

1983 Complaint (Rev. 05/2013) 7
 

  
 

$6 8: 19- -cv-03115- PX: ‘Document 1 Fil d 10/25/19 P
a oe” BRED
Jate of Service Form Ap oF ILE D>
7 ies a | WL LOTR Zep
CERTIRICATE OF SERVICE isreor 1 cncur coum

FOR PRINCE GEORGE

 

    
   
 
  
     
 
   
  
   

CUIT COURT
'S COUNTY, MO.

7 | HEREBY CERTIFY tt that 0 on this _ BB S day of _ Sune 20.14 7, a copy a
[month] ~ [yest]. seen + me

of the foregoing. Me Tish To 5S PeesceeD bs. ‘Fem Profs

[name of document] .

“Ane A Sree of CLAIMS AGaIST Macy ET AL og

was s served by (check ons)

 

 

Keo 2 first-class ‘ail i postge prepaid;
we Eby 335 certified. mail; Or.
Dee Ae other _.

   

= nes Te Toi

 

on the following: eve siame(a) and complete addresses of all. par: ties in the case, OF their attorneys if repres ented by.
oo counsel, upon whom the document was served] : pee. :

FLT2ZGERALD ! |
DETECTIVE RO&PRIGUEZ - “Vice Saunp > Hyar TIS coe Puce per
SUAN MAS POLIKE CHIEF
OFA cen etre HUNT Ey: 0 FF CER! ROS B a dno aah. Spans

County Bcécu TWE Ruseen | BaeeR TOL TL

GOVERN. LARRY HOGAN pierectoft es. ae
ATTORNE. BENE RAL. BRIAN. FeOSH eg aes,
AL AL. “Ak THN Btn, kSST S1As se PaaseeuTe a

oo  ALANED! ene a

| hfe! Ee. oik R63 LL vo nee *
Se ee ge a Jase ee TAY. ay LGM M one Sper

yout si ignature}

MCI- Hh; 18601 Roxas fo

 

  

| HaackSTON, nD D BITHG

“oo Md. Rules 12321 & 1-323
Case 8:19-cv-03115-PX Document1 Filed 10/25/19 Page 11 of 17
Factual Background to Statement of Claims for Civil Rights

Violations and Constitutional Rights Violations

A random undercover prostitution vice sting was carried out
in Clinton area,Maryland by Detective Fitzgerald Rodriquez
and his team consisting of Detectives Juan Hunt,Adam Doyle,
Thomas Crosby, and Dominique Clark on January,19th, 2016.
An exotic dancer, Shaeda Gough came from Baltimore
the previous day, and registered at the Comfort Inn Hotel
paid with a credit card at the front desk in her name, at the
time, Shaeda G. was on the run from outstanding fugitive warrant.
A Backpage ad that was posted by Shaeda was contacted
by Thomas Crosby, and a visit for a massage was arranged,
by the Detective and Shaeda G., Detective arrived and proceeded
to room 310, a minor Miss Carmin Shan, 16 at the time was a
run away foster child, was in the room with Shaeda at her
invitation, also her lesbian partner/lover were in the room
naked, after they had just finished making love, the Detective
was let in the room, Shaeda and Carmin, after a brief conversatio
n, the Detective finally produced a badge indicating in fact, he
was the police, Shaeda already a fugitive, who was wanted began
tebling the police unrefiable. statements at the scene to
remove herself from the situation, after being told the real age
of Carmin, and she was facing Felony Human Trafficking charges.
I, (Oluwashola Ajayi) was in the lobby, was accosted by
Det. Juan Hunt and Det. Fitzgerald R., who arrested, “after
receiving unreliable information from Shaeda G., an illegal

search and seizure followed, without a search and seizure warrant

 

wmiy wallet, containing $391.28¢ cash, DC I.D.,College almni ID

card, American Express debit card, ~ 1986 Toyota Celica hatch back
Case 8:19-cv-03115-PX Document1 Filed 10/25/19 Page 12 of 17

car, Virginia tags VJK 2732 was seized by Detective Juan Hunt
along with my car keys to the car, I-phone was also seized.

I invoked my rights to remain silent, and demanded a
lawyer to speak with any law enforcement officer.

No search and seizure warrant was ever filed, no exigent

circumstance form was filed to a judge, No search *Gas"kver filed

to search my I-Phone, phone subscriber data was collected in

violation of the Maryland Stored Wire and Electronic Communicatio

 

ns_ and Transactional Records Access Act§ 10-4A-01 et seq. No

 

court subpoena was ever filed, there was nver a court order,

nor was my consent ever requested to search phone.

The illegal search and seizure of personal effects, violated
my constitutinal rights ( Fourth Amendment) from unreasonable
state/government intrusion. The resulting arrest and unlawful,
wrongful conviction, has to this Civil Rights Violation

litigation to redress these Constitutional Rights Violations.

During the secret interrogation Of shaeda G. the
police, DetRodridquez coerced Shaeda G. to produce a false
naked,involuntary,compliant confession against the plaintiff,
essentially blaming the plaintiff for any crime that may or may
not have happened, even though evidence shows that the plaintiff
committed no crime, supported by testimony of the minor, Miss
Carmin Shan who testified that I never committed no crime .

A videotape of the minor's interrogation by the Detecti
ves, was suppressed by the prosecuting attorney, Kathy Ahn, hidin
g it from the juror's and the defense attorney,prior to trial.

Trial commenced on September 20th,2016, endedon the
23rd of September, 2016, plaintiff was sentenced on November,

30th , 2016, and became final after a fraudulent,perjured,
corrupted criminal trial.

9.
IIT CqAgBREFO ED SPAFEMRN TD QF PaAIMSEiled 10/25/19 Page 13 of 17

(1.) Detective Juan HUnt and Detective Fitzgerald Rodridquez,
3068#PD ID, arrested Plaintiff (Oluwashola oO. Ajayi) without a
warrant/probable cause/ exigent circumstance form, signed by a
Magistrate of competent jurisdietion—ondanuary, 19th, 2016 at
the Comfort Inn, 7979 Malcolm Road, Clinton, Maryland. Detective
Juan Hunt transported plaintiff to the Hyattsville Police Station
and seized a black I-phone seven, and its contents, a black lea-
ther wallet containing US currency cash, $391.28¢, DC ID, Amer-
ican Express debit card, Starayer ID alumni card, a 1996 Toyota
Celica 2 door Red, hatch back model with Virginia tags VJK 2782,
car keys to the Toyota,without a search warrant nor probable caus
e to search and seize the personal property or car, particularly
describing property to be searched and seized, violating the
plaintiff's U.S. constitutional Rights ( Fourth Amendment)and the

Fourteenth Amendment).

(2.) False Arrest and False Imprisonment, and "Continuing"
Wrongful Arrest and Wrongful Conviction by Juan Hunt and
Detective Fitzgerald Rodridquez.

(3.)Felony Theft /Robbery/and or concealment by Detective Juan
Hunt@cash money $391.28¢ to deprive owner of use/ and evidence
in a criminal trial to prove innocence from DNA touch analysis
illegal seizure of Toyota, phone,wallet and car keys.

(4.) Invasion of Privacy/False Light- by Detective Juan Hunt,when
he falsified the Probable Cause of Statement Report on January,
19th,2016, by not following Prince Georges County Policy of
reporting cash or evidence seized from suspects/plaintiff and
Obstucted Justice/Tampered with Evidence, Misuse of police
powers and autority. Invaded Plaintiff's privacy, while reading
a newspaper in the lobby of the Comfort Inn.

(5.) Detctive Fitzgerald Rodridquez, violated the Maryland Stored

Wire and Electronic Communication and Transactional Record Access

Acts § 10-4 A-1 et seq, by not;

Obtaining a court orderrequiring the disclosure under §10-4A-04.
(A) By not securing a subpoena by a court of competent jurisdiction.

A Maryland Grand Jury subpoena autorized under MD. Code Ann.Crim.

Proc. 815-108:

 

(6) Did not obtain Plaintiff's consent to search,seize and display it
"s content's, electronic records, local and long distance telepho
ne connections, including name, address, session times and
durations of calls for law enforcement purposes.( MD.Code.,

Cts & Jud.Proc. £10-4A-04(c)(1)(i).

The Stored Commmunication Act mirrors its Federal counterpart
the Electronic Communications Privacy Act, 18 U.S.C.S 2701,et
seq.

(6.) Defendants violated Plaintiff's Maryland Declaration of
Rights, Articles 21 & 24.

(7.) Malicious Prosecution,Negligent,Intrinsic fraud by Asisstant
State Prosector Kathy Ahn and Detective Fitzgerald Rodridquez and
suppression of Exculpatory Evidence, resulting in a wrongful
conviction and making False statements.

ll.
Case 8:19-cv-03115-PX Document1 Filed 10/25/19 Page 14 of 17
(8.) Intentional Infliction of Emotional Distress, due to the
violation of Rights,Incarceration, Loss of Liberty and Freedom.

(9.) Negligent Detention.

(10.) Intentional Misreprensation by members of the Vice Unit
of Prince Georges County Police, Detectives Fitzgerald Rodridquez
Juan Hunt, Adam Doyle, Dominique Clarke, Thomas Crosby.

(11.) Negligence by the Prince Georges County Department.

(12.) Prince Georges County Police "continued"pattern or pratice
of "unconstitutional" and unlawful detention and Interrogation,
and "excessive force and brutality"(Monell Claim)

The Vice Unit were acting within the scope of their employment
with the state, as police officers and Detectives, when they
individually,jointly committed these crime(s)(Felony Theft)
/Robbery and illegal seizure of personal property and violated
plaintiff's constitutional rights.

(13.) Detention without Cause,Conspiracy and Failure to Intervene

(14.) Civil Conspiracy Kathy Ahn and Detective Fitzgerald Rodrid-
quez.

(15.) Police Chief Hank Stawinski III, failure to supervise the
vice unit, punish,reprimand,control, intervene or remove
corrupt , abusive Police Officers.

(16.) Property loss of Plaintiff's possessions(cloths,furnture,
beddings,shoes,college degree award,carpentry tool's,family
pictures albums,etc) that was stored in a DC storage facility
on New York Avenue,Washington DC as a result of the arrest,
detention and Theft of money by Detective Juan Hunt and Det.
Fitgerald Rodridquez.(Total Loss estimate $50,000).

Detective Juan Hunt,DetectiveFitgerald Rodridquez,Thomas
Crosby,Adam Doyle,Dominique Clark (Vice Unit) wereacting
within the scope of their employment with the State of
Maryland, as police officers and Detectives.

This Civil Rights Violationslitigation seeks redress for injuries
sustained and "continuing" as a result of the defendants action's
of unconstitutional misconduct, Mr. Oluwashola Ajayi has suffered
loss of liberty, wrongful conviction,federal and state
constitutional violations,extensive emotional distress,physical
pain,missed milestones of young daughters(6 and 11 years old).

The Claim alleges violations of State and Federal constitutional
rights and liability against the State of Maryland,Prince Georges
County Police Department and it's policies.

The State can held liable under color of law, and the state's

agent's under 42 U.S.S.C.§ 1983 for the acts of it's officers
and employee's.

12.
Case 8:19-cv-03115-PX Document1 Filed 10/25/19 Page 15 of 17
III. VERIFIED STATEMENT OF CLAIMS (continued)

(17.) Detective Rodridquez and Det. Juan Hunt falsified,
the statement of probable cause, by not reporting cash seized
from suspect's during a criminal investigation, reporting
accurately, what was seized, as it could relate to evidence
importance to afinding of guilt or innocece. Accordingly, the
standard operating procedures, calls for specific protocols to
follow, when cash has been seized from a suspect, place cash in
the presence of another officer, note amount,place in a evidence
control bag, record the number e.t.c., Detective seized cash from
the plaintiff, in the amount of $391.28¢ that in a black leather
wallet, along with other personal effects, contained in thereof.
The theft/Robbery/Concealment, resulted in Felony Theft/

Robbery of the plaintiff.

13.
Case 8:19-cv-03115-PX Document1 Filed 10/25/19 Page 16 of 17

IV. Relief

(State briefly what you want the Court to do for you.)

WHEREFORE, plaintiff respectfully
en emen ranting plai
@ Woretery award punitive and compensatory damages of $14.2

Awar

eeteys that this court enter judge

million dollars. ($200,000 Civil Remedy for the violation of the

Md. Stored Wire Access Act)

(_$5 million punitive damages)

($9 million for Compensatory damages) to be paid by the State,

Prince Georges County Local Government, Joint and Individual paym

SIGNED THIS 16th _ day of _ May

VERIFICATION

I have read the foregoing
complaint and hereby verify
that the matters are true,

, 2019.

4
Oluwashta 0. Aare
Signature of Plaintiff v9

Mr. Oluwashola Olaniyi Ajayi

Printed Name
452-855/1474307# —

as to matters alleged on information

and belief, and, as to
those , I believe them to
be true. I certify under
penalty of perjury that the

foregoing is true and correct.

Relief (Continued)

MCI-H, 18601 Roxbury Road,Hagerst
Address

own, MD 21746.

N/A
Telephone Number

N/A
Email Address

ments against each defendant,jointly and severally.

Release and return of Personal property seized (All),Car,Phone,

Wallet by Detective Juan Hunt.

A jury trial on all issues triable by jury.

A declaration that the actsdescribed herein violated plaintiff's
rights under the Constitution and laws of the United States.
including Prince Georges County,Maryland and the Maryland Con-

sttution.

Instructions& Form 1983 (06/2016)

Page 8 of 13
Case 8:19-cv-03115-PX Document 1 Filed 10/25/19 Page 17 of 17

IN THE UNITED STATES DISTRICT’COURT. -
FOR THE.DISTRICT.OF MARYLAND. |

Oluwashola 0. Ajayi,452855#

 

 

 

 

 

 

 

 

 

cae, SEE
MCI-H,18601 Roxbury Road, *- ! RECERR
Hagerstown,MD 21746. OCT 25 2019
3/12/1968-D,.0.B CO nak U8. DIRS coum
mee BES DISTRICT OF MARYLAND -
oe ahd iH ery
*
(Full name, date of birth, identification #, address. of petitioner) Z : ,
Petitioner, .
Vv. Case No.:. ate
(Leave blank: Ta:be filled in‘by: Court.) *
i itgerald Rodriquez* ,
Juan Hunt,Thomas Crosby, Dominique Clark
Kathy ~Ahn,Angela Alsobrooks-Cty Exec.
. Police Chief Hank StawinskiIII "et ail™
(Full name and address of respondent) -: / :
Respondent:: .
CERTIFICATE OF SERVICE’
Thereby certifythatom,. October 21st, 2019...) 5 |... _

a copy of_civil litigation under 42 § 1983 lawsuit against Maryland.

was mailed via first class-mail, postage.prepaid, to Clerk of the U.S District
Conurt._tor fhe District of Maryland via Certified Mail.

)

f

 

 

Signature afPetitiéner
OLUWAS HOLA OLANY! ATAYT 452955 %
Printed Name i 7420! #

MCh -H, ISEo) Rox BURY ROAD HAg EES ON
Address.» . . Mb. QT.

 

Telephone Number... -

 

Email. Address.

 

 

Instructions&Form2254 (06/2016): :- Page 13 of 13:
